DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on November 02, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5-9, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.											As to claim 1, the limitation “the substrate surface” lacks sufficient antecedent basis. It is not clear whether the limitation is directed to the “substrate” or the “surface of As to claim 25, the limitation “a buried layer having the first conductivity type” does not appear to support the buried layer. The disclosed buried layer has an opposite conductivity type from the base region. Thus, it is not clear what the exact layer is that has the same conductivity type as the base region. Further, the limitation “the first and second contact regions” lacks sufficient antecedent basis. Thus, the limitation renders the claims indefinite and clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-8, 23-24, and 27-28 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent No. 4,272,307 to Mayrand (“Mayrand”).			As to claim 1, Mayrand discloses an integrated circuit (IC) comprising: a semiconductor layer (two outer 14) having a first conductivity type (P) located over a substrate (10); and a transistor (bipolar) formed within or over the semiconductor layer (two outer 14), the transistor (bipolar) comprising: a buried layer (34) located within the semiconductor layer (two outer 14) and having a second conductivity type (N); a first 16); and a fourth doped region (28’ close to the surface) that touches the first doped region (bottom 30), located between the third doped region (28’ close to 34) and the substrate surface and between the first doped region (bottom 30) and the second doped region (36), the fourth doped region (28’ close to the surface) having the second conductivity type (N) and a second dopant concentration (close to 1015) less than the first dopant concentration (1016) (See Fig. 1, Fig. 2, Column 3, lines 4-46, Column 4, lines 1-68, Column 5, lines 1-66) (Notes: the limitation “region” is defined as any of the major subdivisions into which the body or one of its parts is divisible and “extend” is defined as to spread or stretch forth by Merriam-Webster.com. Further, the recited transistor and regions/layers are met by the positions/conductivity types. Furthermore, it is noted that the disclosed/claimed third and fourth doped regions are regions having varying concentrations with peak concentrations and extend at different distances. Thus, Mayrand meets the claimed third and fourth doped regions that both touch the first doped region and the third doped region near the buried layer has the higher dopant concentration).									As to claim 2, Mayrand discloses further comprising a fifth doped region (32) of As to claim 5, Mayrand further discloses wherein the buried layer (34) is formed in a first epitaxial layer (11) over the substrate (10), the third doped region (28’ close to 34) is formed in a second epitaxial layer (lower 12) over the first epitaxial layer (11), and the fourth doped region (28’ close to the surface) is formed in a third epitaxial layer (top 12) over the second epitaxial layer (lower 12) (See Fig. 1) (Notes: the single crystalline layer and the epitaxial layer comprise layers of periodic atom arrangements).		As to claim 6, Mayrand discloses further comprising a sixth doped region (inner 14) having the first conductivity type (P) extending from the surface to the buried layer (34), the second doped region (36) located between the first doped region (bottom 30) and the sixth doped region (inner 14) (See Fig. 1).							As to claim 7, Mayrand further discloses wherein the sixth doped region (inner 14) extends from the semiconductor layer surface to the substrate (10), the substrate (10) having the first conductivity type (P) (See Fig. 1).						As to claim 8, Mayrand further discloses wherein the first conductivity type (P) is P-type and the second conductivity type (N) is N-type (See Fig. 1).					As to claim 23, Mayrand discloses an integrated circuit, comprising: a base region (30) having a first conductivity type (P) that intersects a surface of a semiconductor layer (12) located over a substrate (10); an emitter (32) having a second opposite conductivity type (N) formed in the base region (30); a buffer region (11 and 12 between 14 and 36) having the second conductivity type (N) that extends from the any of the major subdivisions into which the body or one of its parts is divisible and “extend” is defined as to spread or stretch forth by Merriam-Webster.com. Further, the recited regions/emitter/collector are met by the positions/conductivity types. Furthermore, it is noted that the disclosed/claimed first and second collector regions are regions having varying concentrations with peak concentrations and extend at different distances. Since the first collector region is confined between the base region and 36 near the surface and 36 has a curved inward surface toward 34, Mayrand meets the claimed first and second collector regions that both touch the base region and the second collector region is longer than the first collector region).									As to claim 24, Mayrand discloses further comprising a collector contact region (36) having the second conductivity type (N) that intersects the surface, the collector contact region (36) having a higher dopant concentration (N+) than the first (28’ close to the surface) and second (28’ close to 34) collector regions and conductively connected As to claim 27, Mayrand further discloses wherein a peak dopant concentration (close to 1016) of the second collector region (28’ close to 34) is greater than a peak dopant concentration (close to 1015) of the first collector region (28’ close to the surface) (See Fig. 1, Fig. 2).												As to claim 28, Mayrand further discloses wherein the first conductivity type is P-type and the second conductivity type is N-type (See Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.			
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,272,307 to Mayrand (“Mayrand”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2012/0175673 A1 to Lee (“Lee”). The teaching of Mayrand has been discussed above.					As to claim 9, although Mayrand discloses the substrate (10) and a terminal of the transistor (bipolar) (See Fig. 1), Mayrand does not specifically disclose further comprising functional circuitry formed over the substrate, wherein the terminal of the transistor is connected to a node of the functional circuitry.						However, Lee does disclose further comprising functional circuitry (1) formed over the substrate (100), wherein the terminal of the transistor (3) is connected to a node of the functional circuitry (1) (See Fig. 1, Fig. 2, ¶ 0041, ¶ 0042, ¶ 0044).			In view of the teaching of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching . 	 
Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,272,307 to Mayrand (“Mayrand”).					As to claim 10, Mayrand discloses a transistor, comprising: a base region (30) that intersects a surface of a semiconductor layer (12) located over a substrate (10), the base region (30) being P-type; an emitter (32) that is N-type and is formed in the base region (30); an N-type buffer region (11 and 12 between 14 and 36) extending from the surface toward the substrate (10); and an N-type collector (28’) comprising a first collector region (28’ close to the surface) that touches the base region (30) and has a first dopant concentration (close to 1015) and that extends from the buffer region (11 and 12 between 14 and 36) towards the base region (30) a first distance (between 30 and right 36); a second collector region (28’ close to 34) that touches the base region (30) and has a second dopant concentration (close to 1016) that is higher than the first dopant concentration (close to 1015), underlies the first collector region (28’ close to the surface) and extends from the buffer region (11 and 12 between 14 and 36) towards the base region (30) a different second distance (curved bottom of 36 shows a greater distance toward the base region); and a collector contact region (left 36) at the surface, the collector contact region (left 36) being doped a third dopant concentration (N+) that is higher than the second dopant concentration (close to 1016), is connected to the buffer region (11 and 12 between 14 and 36), and is separated from the first collector 15) lower than both the first dopant concentration (close to 1015) and the third dopant concentration (N+) (See Fig. 1, Fig. 2, Column 3, lines 4-46, Column 4, lines 1-68, Column 5, lines 1-66) (Notes: the limitation “region” is defined as any of the major subdivisions into which the body or one of its parts is divisible and “extend” is defined as to spread or stretch forth by Merriam-Webster.com. Further, the recited regions/emitter/collector are met by the positions/conductivity types. Furthermore, it is noted that the disclosed/claimed first and second collector regions are regions having varying concentrations with peak concentrations and extend at different distances. Since the first collector region is confined between the base region and 36, Mayrand meets the claimed first and second collector regions that both touch the base region and the second collector region extension is longer than the first collector region. Lastly, Fig. 2 shows N+ third dopant concentration has a higher dopant concentration where 28’ is lightly doped and unaltered and the fourth dopant concentration at the interface with a p-type region is at 1015 such that the fourth dopant concentration is lower than both the first and third dopant concentrations).								As to claim 11, Mayrand discloses further comprising a heavily doped N-type buried layer (34) over the substrate (10) that has a dopant concentration (close to 1019) greater than the second dopant concentration (close to 1016), contacts the buffer region (11 and 12 between 14 and 36) and underlies both the base region (30) and the second collector region (28’ close to 34) (See Fig. 1, Fig. 2).							As to claim 12, Mayrand further discloses wherein the second distance (curved bottom of 36 shows a greater distance toward the base region) is greater than the first As to claim 14, Mayrand discloses further comprising a deep trench (14) that abuts he buffer region (11 and 12 between 14 and 36) and extends from the surface to the substrate (10) underlying the N-type buried layer (34) (See Fig. 1).		
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,272,307 to Mayrand (“Mayrand”) as applied to claim 14 above, and further in view of U.S. Patent No. 5,986,327 to Mishio et al. (“Mishio”). The teaching of Mayrand has been discussed above.						As to claim 15, although Mayrand discloses wherein the underlying substrate (10) is P-type and the deep trench (14) is filled with P-type dopant continued into the substrate (10) (See Fig. 1, Column 4, lines 14-18), Mayrand does not further disclose wherein the deep trench is filled with P-type polysilicon.						However, Mishio does disclose an epitaxial layer (30a) on a polysilicon semiconductor substrate (30) (See Fig. 14, Column 7, line 3-26).					In view of the teachings of Mayrand and Mishio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Mayrand to have wherein the deep trench is filled with P-type polysilicon because having a polysilicon substrate supporting an epitaxial layer can provide a bipolar IC such that the deep trench formed in the polysilicon substrate is filled with P-type polysilicon (See Mayrand and Mishio).

Response to Arguments
Applicant's arguments with respect to claims 1 and10 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record is considered pertinent to Applicants’ disclosure: Zambrano (US 5,300,451).									Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815